DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
It is noted that an information disclosure statement (IDS) was not included in the electronic file wrapper of the instant application. Applicant is reminded of the duty to disclose information material to patentability as defined by 37 C.F.R. 1.56 (also see MPEP 2001). 

Claim Interpretation
The claims are numbered incorrectly wherein the first paragraph does not have a claim number, the second paragraph is labelled “1”, and the third paragraph is labelled “2”. For purposes of examination, the first paragraph is referred to as “claim 1”, the second paragraph (labelled 1) is referred to as “claim 2”, and the third paragraph (labelled 2) is referred to as “claim 3”. See the claim objections and 112(b) rejections below for more details. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “toroidal array” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
Claims 1-3 are objected to because of the following informalities: 
Claim 1, line 5: please amend to recite the proper spelling of “substituted” rather than “substituded”. 
Claim 1
Claim 2, line 1: please amend to recite “hydrogen bonding” rather than “hydrogen bounding”. 
Claims 2-3: the preamble recites “according to claim 1”. This is an improper preamble for refereeing a previously recited claim. Applicant is encouraged to recite “The direct attomolar concentration protein detecting device according to claim 1”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
“Claim 1” does not have a claim label. “Claim 2” is actually listed as claim 1 and depends from itself. “Claim 3” depends from claim 1, but it is unclear if the unlabeled claim is “claim 1” or if the claim labelled “1” is claim 1 (which depends from itself). The dependencies of the various claims are unclear and thus the scope of the claims are unclear as well. Examiner suggests amending the unnamed claim to “Claim 1”, Claims 2-3 (i.e., “1” and “2”) are further rejected by virtue of their dependence upon unnamed “claim 1”. 
Claim 1 recites the limitation “one or more poly(4-vinylpyridine) polymers forming the SAM having a cross-nanotube made surface structure”. The limitation “having a cross-nanotube made surface structure” is indefinite because 1) it is unclear if this limitation is in reference to the “one or more poly(4-vinylpyridine) polymers” or the entire “SAM” structure, 2) it is unclear what “cross-nanotube” means (i.e., nanotubes that form a cross or nanotubes that cross each other), and 3) nanotubes are not positively recited so it’s unclear if the nanotubes are considered part of the detection device or are an additional element. A review of the instant specification Para. 00022 indicates that TCD, PEG, PVP and bM-B-DMCD make up the SAM that are deposited on gold chips. This procedure does not indicate that nanotubes are present/formed at all in the SAM structure. It is also unclear, if nanotubes are formed of the polymer matrix, when such nanotubes are formed and how they are formed. It is therefore unclear if the “cross-nanotube made surface structure” is intended to be a description of the SAM structure, a description of the PVP structure, or is an additional element. Claims 2-3 are further rejected by virtue of their dependence upon claim 1. 
Claim 2
Claim 2 further recites the limitation “wherein the SAM further comprises hydrogen bounding or hydrophobic interaction with the TCD…PEG or TCD…PVP”. The limitation “hydrophobic interaction” is unclear. Hydrophobic interaction seems to imply that there is water present that is interacting with something. However, the claim recites that the “SAM further comprises…hydrophobic interaction with the TCD…PEG or TCD…PVP”. It is unclear how the SAM, which is made up of the “TCD”, PEG, and PVP, interacts with itself and also unclear how such interaction with itself is a “hydrophobic interaction”. The scope of the claim therefore cannot be determined. 
Claim 3 recites the limitation "the sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 further recites the limitation wherein the sensor is a “toroidal array dual electrochemical sensing device”. The term “toroidal array” is not a common term in the field of biochemical sensors. A review of the instant specification does not provide any details for what a “toroidal array” is or what forms the “toroidal array” and the instant drawings do not provide an example of a “toroidal array”. It is therefore unclear 1) what a toroidal array is, 2) how the structure is able to form a toroidal array (no details or examples are provided in the instant specification), and 3) what is actually forming the toroidal array, whether it is the entire sensor or only the SAM that is deposited on the gold substrate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160155972 A1) in view of Chen et al. (ET Chen, HL Pardue, Analytical Applications of Catalytic Properties of Modified Cyclodextrins, Anal. Chem. 65 (1993) 2563-2567, hereinafter referred to as Chen 2). 
Regarding claim 1, Chen discloses a detecting device (memresitor/memcapacitor biosensor [abstract]) comprising: 
a self-assembling membrane comprising a polymer matrix comprised of an electric conductive copolymer (self-assembling membrane sensor that comprises conductive copolymers [Paras. 0031, 0035, 0037; Claim 1]); wherein the copolymer is further comprised of:
one or more 
one or more β-cyclodextrin (β-CD) having at least one or more acetyl groups (triacetyl-β-cyclodextrin (T-CD) [Paras. 0031, 0035, 0037);
one or more polyethylene glycol polymers (polyethylene glycol (PEG) [Paras. 0031, 0035, 0037]); 
one or more poly(4-vinylpyridine) polymers forming the SAM having a cross-nanotube made surface structure (poly(4-vinylpyridine) (PVP) wherein T-CD, PVP, PEG, and DMCD make up the SAM and are formed as a mixture and deposited on the gold substrate electrode and thus would inherently form the “cross-nanotube” surface structure [Paras. 0031, 0035, 0037; Note: Chen discloses the formation of vertical bridges which would further read upon the cross-nanotube surface structure]).
Chen discloses wherein the SAM comprises mono substituted DMCD and thus fails to expressly teach “bis” imidazole substituted dimethyl-β-cyclodextrin. 
Chen 2 discloses catalytic properties of modified cyclodextrins for analytical applications [title, abstract] wherein both mono-modified and bis-modified cyclodextrin were studied for catalytic behavior in analytical applications [Pg. 2563; introduction]. Chen 2 teaches that “clearly both the mono- and bis-substituted cyclodextrins yield enhanced reaction rates” [Pg. 2564, Right Col]. Chen 2 further teaches that the bis-modified DMCD has a catalytic rate constant at least two times as large as that of mono-modified DMCD [Table 1]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute mono-modified DMCD taught by Chen with a bis-modified DMCD because Chen 2 teaches that both mono-modified and bis-modified DMCD yield enhanced reaction rates in analytical tests and would provide the additional benefit of having an increased catalytic rate constant [Pg. 2564, Right Col.; Table 1] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one catalysts for another) is likely to be obvious when predictable results are achieved (i.e., catalysis of a target analyte) [MPEP § 2143(B)]. 
The limitations “direct attomolar concentration protein” detecting device and “promotes direct electron-relay mimicking a function of antibody-Matrix Metalloproteinase (MMP) to interact with a MMP protein molecule” are intended use and/or functional limitations. Apparatus claims cover what a device is
Regarding claim 2, Chen further discloses wherein the SAM further comprises hydrogen bonding or hydrophobic interactions with the TCD…PEG or TCD…PVP (Chen teaches wherein the membrane comprises T-CD, PEG, and PVP and thus comprise all of the same elements used to form the same SAM. The interactions between the TCD/PEG or the TCD/PVP is found to be an inherent characteristic of the SAM comprising all the claimed elements. Since the prior art does disclose the SAM comprising substantially the same elements or components as that of the applicant, it is contended that the SAM of the prior art would comprise the same interactions. Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. hydrogen bonding or hydrophobic interactions), is necessarily present in the prior art material. The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present [MPEP 2112].


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chen 2 as applied to claim 1 above, and further in view of Shachar et al. (US 2016/0238553 A1). 
Regarding claim 3
Chen is silent on “the sensor” arrangement and thus fails to expressly teach wherein “the sensor” is arranged as a “toroidal array”. 
Shachar discloses a biochemical sensor [abstract] wherein the sensors can be arranged in a toroidal shape wherein the shape makes a perfect environment within which to populate the biochemical cell wherein the analyte flows through a toroidal manifold which mimics the essence of an uninterrupted flow of biological payloads of buffer and constituents. Shachar further teaches that any input placed at the vertex while the torus is “torsioned” (i.e., folded and rotated inward) is spread out and distributed over the entire surface of the toroid (array), which provides for an improved use of the volumetric mass of the analyte, increases surface area exposure between the analyte and reagents, and increases the diffusion coefficient and hybridization rate [Paras. 0124-0125]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Chen such that the sensor is formed as a toroidal array because Shachar teaches various benefits of such structure including uninterrupted flow of biological payloads of buffer and constituents, improved use of the volumetric mass of the analyte, increased surface area exposure between the analyte and reagents, and increases in the diffusion coefficient and hybridization rate [Paras. 0124-0125]. Note: The limitation “dual electrochemical sensing device” is interpreted as an intended use and/or functional limitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US 6,582,583 B1), Chen (US 2008/0237063 A1), Chen (US 2012/0193243 A1), Chen (US 2013/0266888 A1), and Chen (WO 2011137250 A) all disclose a biosensor with a copolymer membrane similar to the instant application including DMCD, TCD, PVP, and/or PEG. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA L ALLEN/Examiner, Art Unit 1795